internal_revenue_service number release date index number --------------------------- --------------------------------------------------------- ----------------------------------------------- ------------------------------------- --------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-159251-03 date date legend legend decedent date life_insurance_trust beneficiary beneficiary beneficiary beneficiary dollar_figurea year year dollar_figureb year year year year -------------------- -------------------------- ------------------------------------------- --------------------------- ------------------------------- --------------------------- ---------------------------- --------------- ------- ------- --------------- ------- ------- ------- ------- plr-159251-03 year year year year year year year dollar_figurec attorney date dollar_figured dollar_figuree ------- ------- ------- ------- ------- ------- ------- --------------- -------------- ------------------- ------------ --------------- dear --------------- this is in response to your letter of date requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to make allocations of decedent’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date decedent established life_insurance_trust for the benefit of beneficary beneficiary beneficiary and beneficiary beneficary beneficiary and beneficiary are skip persons article second of life_insurance_trust provides that the trust is irrevocable and may not be altered or amended in any respect article fifth provides in part that during decedent’s lifetime the trustee may obtain insurance policies on the life of decedent in addition the trustee is authorized to pay the insurance premiums from the net_income of the trust from funds furnished by plr-159251-03 decedent or the trust beneficiaries or from funds obtained from selling a portion of the trust principal or from borrowing against the cast surrender values of the policies article sixth provides in part that after decedent’s death the trustee shall hold the share for beneficiary in further trust for the remainder of beneficary 1’s lifetime the trustee shall hold the three remaining shares until the beneficiary of each respective share has attained the age of thirty-five article eighth provides in part that at any time during the calendar_year in which a gift is made by any person to the trust each of beneficiary beneficiary beneficiary and beneficiary shall have the absolute right at all times during the remainder of that calendar_year or until the expiration of thirty days from the receipt of such gift by the trustee whichever occurs last to demand immediate distribution to herself of a cumulative amount during such year equal to the lesser_of the amount of gift_tax annual exclusion available under sec_2503 or the maximum amount over which the lapse of a power to withdraw is not considered a release of such power under sec_2041 and sec_2514 decedent contributed cash in the amount of dollar_figurea to life_insurance_trust in year in year decedent contributed cash in the amount of dollar_figureb to life_insurance_trust in year year year year year year year year year year and year decedent contributed cash in the amount of dollar_figurec to life_insurance_trust decedent consulted with her long-time broker as well as attorney in formulating her estate plan attorney prepared life_insurance_trust for decedent but did not mention any gst aspects of the trust nor did he advise filing form sec_709 united_states gift and generation-skipping_transfer_tax returns to allocate decedent’s gst_exemption to the contributions to life_insurance_trust accordingly allocations of decedent’s gst_exemption were not made decedent died on date at the time of decedent’s death dollar_figured of her gst_exemption was available for allocation the representatives of decedent’s estate now request an extension of time under sec_2642 and sec_301_9100-3 to make allocations of decedent’s gst_exemption to her year year year year year year year year year year year year and year transfers to life_insurance_trust based on the value of the property transferred as of the respective dates of transfer sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip plr-159251-03 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' plr-159251-03 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore an extension of time of days from the date of this letter is granted to make allocations of decedent’s available gst_exemption as follows dollar_figurea to the year transfer to life_insurance_trust dollar_figureb to the year transfer to life_insurance_trust dollar_figurec to each of the year year year year year year year year and year transfers to life_insurance_trust and dollar_figuree to the year transfer to life_insurance_trust the allocations will be effective as of the dates of the respective transfers to life_insurance_trust no relief is granted with respect to the year transfer to life_insurance_trust because the allocations for year through year will exhaust decedent’s available gst_exemption these allocations should be made on form sec_709 united_states gift and generation-skipping_transfer_tax returns and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies of the letter are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 plr-159251-03 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
